                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Wilmington Savings Fund Society, FSB,        CIVIL ACTION NO:
d/b/a Christiana Trust, not individually but
as trustee for Pretium Mortgage Acquisition
Trust

                Plaintiff                          COMPLAINT

                        vs.                        RE:
                                                   70 Sam Allen Road, Sanford, ME 04073

Lauryn Elizabeth O`Connor and Timothy P. Mortgage:
O`Connor                                 March 28, 2003
                                         Book 12683, Page 209

             Defendants
York County Federal Credit Union

                Party-In-Interest


       NOW COMES the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,

not individually but as trustee for Pretium Mortgage Acquisition Trust, by and through its attorneys,

Doonan, Graves & Longoria, LLC, and hereby complains against the Defendants, Lauryn Elizabeth

O`Connor and Timothy P. O`Connor, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendants are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.
2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a Note executed under seal currently owned and held by

   Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as

   trustee for Pretium Mortgage Acquisition Trust, in which the Defendant, Timothy P.

   O`Connor, is the obligor and the total amount owed under the terms of the Note is One

   Hundred Eleven Thousand One Hundred Thirty-Eight and 22/100 ($111,138.22) Dollars,

   plus attorney fees and costs associated with the instant action; thus, the amount in

   controversy exceeds the jurisdictional threshold of seventy-five thousand ($75,000.00)

   dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as

   trustee for Pretium Mortgage Acquisition Trust is a corporation with its principal place of

   business located at c/o Pretium Mortgage Credit Management, 120 South Sixth Street,

   #2100, Minneapolis, MN 55402.

5. The Defendant, Lauryn Elizabeth O`Connor, (who did not sign the note and therefore has

   no personal liability in this matter) is a resident of Springvale, County of York and State of

   Maine.

6. The Defendant, Timothy P. O`Connor, is a resident of Sanford, County of York and State

   of Maine.
7. The Party-in-Interest, York County Federal Credit Union, is located at 1516 Main Street,

   Sanford, ME 04073.

                                          FACTS

8. On March 28, 2003, by virtue of a Warranty Deed from Jeffrey A. Doody, which is recorded

   in the York County Registry of Deeds in Book 12683, Page 192, the property situated at 70

   Sam Allen Road, City/Town of Sanford, County of York, and State of Maine, was conveyed

   to Timothy P. O`Connor and Lauryn Elizabeth O`Connor, as joint tenants being more

   particularly described by the attached legal description. See Exhibit A (a true and correct

   copy of the legal description is attached hereto and incorporated herein).

9. On March 28, 2003, Defendant, Timothy P. O`Connor, executed and delivered to Downeast

   Mortgage Corporation a certain Note under seal in the amount of $95,000.00. Since she

   did not sign the Note, Lauryn Elizabeth O’Connor has no personal liability in this

   matter. See Exhibit B (a true and correct copy of the Note is attached hereto and

   incorporated herein).

10. To secure said Note, on March 28, 2003, Defendants, Timothy P. O`Connor, individually

   and as conservator for Lauryn Elizabeth O’Connor executed a Mortgage Deed in favor of

   Downeast Mortgage Corporation, securing the property located at 70 Sam Allen Road,

   Sanford, ME 04073 which Mortgage Deed is recorded in the York County Registry of

   Deeds in Book 12683, Page 194. See Exhibit C (a true and correct copy of the Mortgage is

   attached hereto and incorporated herein).

11. The Mortgage was then assigned to Washington Mutual Bank, FA by virtue of an

   Assignment of Mortgage dated March 28, 2003 and recorded in the York County Registry

   of Deeds in Book 12712, Page 060. See Exhibit D (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).
12. The Mortgage was then assigned to JPMorgan Chase Bank, National Association by virtue

   of an Assignment of Mortgage dated February 26, 2014 and recorded in the York County

   Registry of Deeds in Book 16783, Page 722. See Exhibit E (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

13. The Mortgage was then assigned to Federal National Mortgage Association by virtue of an

   Assignment of Mortgage dated May 15, 2015 and recorded in the York County Registry of

   Deeds in Book 17036, Page 391. See Exhibit F (a true and correct copy of the Assignment

   of Mortgage is attached hereto and incorporated herein).

14. The Mortgage was then assigned to Federal National Mortgage Association by virtue of an

   Assignment of Mortgage dated February 18, 2016 and recorded in the York County Registry

   of Deeds in Book 17279, Page 782. See Exhibit G (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

15. The Mortgage was then assigned to JPMorgan Chase Bank, National Association by virtue

   of an Assignment of Mortgage dated February 21, 2018 and recorded in the York County

   Registry of Deeds in Book 17695, Page 219. See Exhibit H (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

16. The Mortgage was then assigned to Wilmington Savings Fund Society, FSB, d/b/a

   Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust by

   virtue of an Assignment of Mortgage dated February 21, 2018 and recorded in the York

   County Registry of Deeds in Book 17695, Page 221. See Exhibit I (a true and correct copy

   of the Assignment of Mortgage is attached hereto and incorporated herein).

17. The Mortgage was then assigned to Federal National Mortgage Association by virtue of an

   Assignment of Mortgage dated October 1, 2019 and recorded in the York County Registry
   of Deeds in Book 18081, Page 175. See Exhibit J (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

18. The Mortgage was then assigned to Wilmington Savings Fund Society, FSB, d/b/a

   Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust by

   virtue of an Assignment of Mortgage dated October 16, 2019 and recorded in the York

   County Registry of Deeds in Book 18081, Page 176. See Exhibit K (a true and correct copy

   of the Assignment of Mortgage is attached hereto and incorporated herein).

19. On March 15, 2021, the Defendants, Lauryn Elizabeth O`Connor and Timothy P.

   O`Connor, were sent a Notice of Mortgagor's Right to Cure, as evidenced by the Certificate

   of Mailing (herein after referred to as the “Demand Letter”). See Exhibit L (a true and

   correct copy of the Demand Letter is attached hereto and incorporated herein).

20. The Demand Letter informed the Defendants, Lauryn Elizabeth O`Connor and Timothy P.

   O`Connor, of the payment due date, the total amount necessary to cure the default, and the

   deadline by which the default must be cured, which was thirty-five (35) days from receipt of

   the Demand Letter. See Exhibit L.

21. The Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, failed to cure the

   default prior to the expiration of the Demand Letter.

22. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is the present holder of

   the Note pursuant to endorsement by the previous holder (if applicable), payment of value

   and physical possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., and

   Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).
23. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is the lawful holder and

   owner of the Note and Mortgage.

24. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, hereby certifies that all

   steps mandated by law to provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111

   and/or Note and Mortgage were strictly performed.

25. York County Federal Credit Union is a Party-in-Interest pursuant to a Mortgage in the

   amount of $60,000.00 dated May 2, 2007, and recorded in the York County Registry of

   Deeds in Book 15193, Page 245 and is in second position behind Plaintiff's Mortgage.

26. The total debt owed under the Note and Mortgage as of May 7, 2021 is One Hundred

   Eleven Thousand One Hundred Thirty-Eight and 22/100 ($111,138.22) Dollars, which

   includes:

                   Description                                 Amount
    Principal Balance                                                       $69,095.16
    Interest                                                                $19,911.70
    Escrow Advance                                                          $20,005.36
    Corporate Advance Balance                                                $2,126.00
    Grand Total                                                           $111,138.22


27. Upon information and belief, the Defendants, Lauryn Elizabeth O`Connor and Timothy P.

   O`Connor, are presently in possession of the subject property originally secured by the

   Mortgage.
                     COUNT I – FORECLOSURE AND SALE

28. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

    individually but as trustee for Pretium Mortgage Acquisition Trust, repeats and re-alleges

    paragraphs 1 through 27 as if fully set forth herein.

29. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

    located at 70 Sam Allen Road, Sanford, County of York, and State of Maine. See Exhibit A.

30. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

    individually but as trustee for Pretium Mortgage Acquisition Trust, is the holder of the Note

    referenced in Paragraph 9 pursuant to endorsement by the previous holder (if applicable)

    and physical possession of the aforesaid Note in conformity with Title 11, section 3-1201, et

    seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

    As such, Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

    individually but as trustee for Pretium Mortgage Acquisition Trust, has the right to

    foreclosure and sale upon the subject property.

31. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

    individually but as trustee for Pretium Mortgage Acquisition Trust, is the current owner and

    investor of the aforesaid Mortgage and Note.

32. The Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, are presently in

    default on said Mortgage and Note, having failed to make the monthly payment due January

    1, 2016, and all subsequent payments, and, therefore, have breached the condition of the

    aforesaid Mortgage and Note (Since she did not sign the Note, Lauryn Elizabeth O’Connor

    does not have any personal liability for this debt.).
33. The total debt owed under the Note and Mortgage as of May 7, 2021 is One Hundred

   Eleven Thousand One Hundred Thirty-Eight and 22/100 ($111,138.22) Dollars, which

   includes:

                  Description                                 Amount
    Principal Balance                                                      $69,095.16
    Interest                                                               $19,911.70
    Escrow Advance                                                         $20,005.36
    Corporate Advance Balance                                               $2,126.00
    Grand Total                                                          $111,138.22


34. The record established through the York County Registry of Deeds indicates that there are

   no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.

35. By virtue of the Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor's

   breach of condition, the Plaintiff hereby demands a foreclosure and sale on said real estate.

36. Notice in conformity with 14 M.R.S.A. § 6111 and/or Note and Mortgage was sent to the

   Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, on March 15, 2021,

   evidenced by the Certificate of Mailing. See Exhibit L.

37. The Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, are not in the

   Military as evidenced by the attached Exhibit M.

                         COUNT II – BREACH OF NOTE

38. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, repeats and re-alleges

   paragraphs 1 through 37 as if fully set forth herein.
39. On March 28, 2003, the Defendant, Timothy P. O`Connor, executed under seal and

   delivered to Downeast Mortgage Corporation a certain Note in the amount of $95,000.00.

   See Exhibit B.

40. The Defendant, Timothy P. O`Connor, is in default for failure to properly tender the January

   1, 2016 payment and all subsequent payments. See Exhibit L.

41. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is the proper holder of

   the Note and is entitled to enforce the terms and conditions of the Note due to its breach

   by the Defendant, Timothy P. O`Connor (Since Lauryn Elizabeth O’Connor did not sign the

   Note she has no personal liability in this matter.).

42. The Defendant, Timothy P. O`Connor, having failed to comply with the terms of the Note

   and Mortgage, is in breach of both the Note and the Mortgage.

43. The Defendant Timothy P. O`Connor's breach is knowing, willful, and continuing.

44. The Defendant Timothy P. O`Connor's breach has caused Plaintiff Wilmington Savings

   Fund Society, FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium

   Mortgage Acquisition Trust to suffer actual damages, including, but not limited to money

   lent, interest, expectancy damages, as well as attorney's fees and costs.

45. The total debt owed under the Note and Mortgage as of May 7, 2021, if no payments are

   made, is One Hundred Eleven Thousand One Hundred Thirty-Eight and 22/100

   ($111,138.22) Dollars, which includes:

                    Description                                 Amount
    Principal Balance                                                          $69,095.16
    Interest                                                                   $19,911.70
    Escrow Advance                                                             $20,005.36
    Corporate Advance Balance                                                   $2,126.00
    Grand Total                                                           $111,138.22


46. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note including interest, plus costs and expenses, including attorney fees.

COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

47. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, repeats and re-alleges

   paragraphs 1 through 46 as if fully set forth herein.

48. By executing, under seal, and delivering the Note, the Defendant, Timothy P. O`Connor,

   entered into a written contract with Downeast Mortgage Corporation who agreed to loan

   the amount of $95,000.00 to the Defendant. See Exhibit B.

49. As part of this contract and transaction, the Defendants, Timothy P. O`Connor, individually

   and as Conservator for Lauryn Elizabeth O’Connor executed the Mortgage to secure the

   Note and the subject property. See Exhibit C.

50. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is the proper holder of

   the Note and successor-in-interest to Downeast Mortgage Corporation, and has performed

   its obligations under the Note and Mortgage.

51. The Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, breached the

   terms of the Note and Mortgage by failing to properly tender the January 1, 2016 payment

   and all subsequent payments. Since she did not sign the Note, Lauryn Elizabeth

   O’Connor has no personal liability in this matter. See Exhibit L.

52. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is the proper holder of
   the Note, and is entitled to enforce the terms and conditions of the Note due to its breach

   by the Defendant, Timothy P. O`Connor.

53. The Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, having failed to

   comply with the terms of the Note and Mortgage, are in breach of contract.

54. The Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, are indebted to

   Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as

   trustee for Pretium Mortgage Acquisition Trust in the sum of One Hundred Eleven

   Thousand One Hundred Thirty-Eight and 22/100 ($111,138.22) Dollars, for money lent by

   the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually

   but as trustee for Pretium Mortgage Acquisition Trust, to the Defendants.

55. Defendants Lauryn Elizabeth O`Connor and Timothy P. O`Connor's breach is knowing,

   willful, and continuing.

56. Defendants Lauryn Elizabeth O`Connor and Timothy P. O`Connor's breach has caused

   Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but

   as trustee for Pretium Mortgage Acquisition Trust, to suffer actual damages, including, but

   not limited to money lent, interest, expectancy damages, as well as attorney's fees and costs.

57. The total debt owed under the Note and Mortgage as of May 7, 2021, if no payments are

   made, is One Hundred Eleven Thousand One Hundred Thirty-Eight and 22/100

   ($111,138.22) Dollars, which includes:

                   Description                                Amount
    Principal Balance                                                      $69,095.16
    Interest                                                               $19,911.70
    Escrow Advance                                                         $20,005.36
    Corporate Advance Balance                                                $2,126.00
    Grand Total                                                           $111,138.22
58. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note and Mortgage, and for money had and received, including interest, plus costs and

   expenses, including attorney fees.

                        COUNT IV – QUANTUM MERUIT

59. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, repeats and re-alleges

   paragraphs 1 through 58 as if fully set forth herein.

60. Downeast Mortgage Corporation, predecessor-in-interest to Wilmington Savings Fund

   Society, FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage

   Acquisition Trust, loaned Defendant, Timothy P. O`Connor, $95,000.00. See Exhibit B.

61. The Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, are in default for

   failure to properly tender the January 1, 2016 payment and all subsequent payments. See

   Exhibit J.

62. As a result of the Defendants Lauryn Elizabeth O`Connor and Timothy P. O`Connor's

   failure to perform under the terms of their obligation, the Defendants, should be required to

   compensate the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,

   not individually but as trustee for Pretium Mortgage Acquisition Trust (Since she did not

   sign the Note, Lauryn Elizabeth O’Connor does not have any personal liability in this

   matter.).

63. As such, the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is entitled to relief under

   the doctrine of quantum meruit.
                           COUNT V –UNJUST ENRICHMENT

   64. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

       individually but as trustee for Pretium Mortgage Acquisition Trust, repeats and re-alleges

       paragraphs 1 through 63 as if fully set forth herein.

   65. Downeast Mortgage Corporation, predecessor-in-interest to Wilmington Savings Fund

       Society, FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage

       Acquisition Trust, loaned the Defendant, Timothy P. O`Connor, $95,000.00. See Exhibit B.

   66. The Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, have failed to

       repay the loan obligation (Since she did not sign the Note Lauryn Elizabeth O’Connor has

       no personal liability in this matter.).

   67. As a result, the Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, have

       been unjustly enriched to the detriment of the Plaintiff, Wilmington Savings Fund Society,

       FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage

       Acquisition Trust as successor-in-interest to Downeast Mortgage Corporation by having

       received the aforesaid benefits and money and not repaying said benefits and money.

   68. As such, the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

       individually but as trustee for Pretium Mortgage Acquisition Trust, is entitled to relief.

                                     PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

individually but as trustee for Pretium Mortgage Acquisition Trust, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana

       Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust, upon the

       expiration of the period of redemption;
c) Find that the Defendant, Timothy P. O`Connor, is in breach of the Note by failing to make

   payment due as of January 1, 2016, and all subsequent payments;

d) Find that the Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, are in

   breach of the Mortgage by failing to make payment due as of January 1, 2016, and all

   subsequent payments;

e) Find that the Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, entered

   into a contract for a sum certain in exchange for a security interest in the subject property;

f) Find that the Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, are in

   breach of contract by failing to comply with the terms and conditions of the Note and

   Mortgage by failing to make the payment due January 1, 2016 and all subsequent payments;

g) Find that the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is entitled to enforce the

   terms and conditions of the Note and Mortgage;

h) Find that by virtue of the money retained by the Defendants, Lauryn Elizabeth O`Connor

   and Timothy P. O`Connor have been unjustly enriched at the Plaintiff ’s expense;

i) Find that such unjust enrichment entitles the Plaintiff, Wilmington Savings Fund Society,

   FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage

   Acquisition Trust, to restitution;

j) Find that the Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, are liable

   to the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, for money had and

   received;
k) Find that the Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, are liable

   to the Plaintiff for quantum meruit;

l) Find that the Defendants, Lauryn Elizabeth O`Connor and Timothy P. O`Connor, have

   appreciated and retained the benefit of the Mortgage and the subject property;

m) Find that it would be inequitable for the Defendants, Lauryn Elizabeth O`Connor and

   Timothy P. O`Connor, to continue to appreciate and retain the benefit of the Mortgage,

   Note and subject property without recompensing the appropriate value;

n) Find that the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is entitled to restitution

   for this benefit from the Defendants, Lauryn Elizabeth O`Connor and Timothy P.

   O`Connor;

o) Determine the amount due on said Mortgage and Note, including principal, interest,

   reasonable attorney’s fees and court costs;

p) Additionally, issue a money judgment against the Defendants, Lauryn Elizabeth O`Connor

   (who will have no personal liability in this matter) and Timothy P. O`Connor, and in favor of

   the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually

   but as trustee for Pretium Mortgage Acquisition Trust, in the amount of One Hundred

   Eleven Thousand One Hundred Thirty-Eight and 22/100 ($111,138.22) Dollars, the total

   debt owed under the Note plus interest and costs including attorney’s fees and costs;

q) For such other and further relief as this Honorable Court deems just and equitable.



                                                   Respectfully Submitted,
                                                   Wilmington Savings Fund Society, FSB, d/b/a
                                                   Christiana Trust, not individually but as
                                                   trustee for Pretium Mortgage Acquisition
                                                   Trust,
                       By its attorneys,

Dated: June 14, 2021
                       /s/ John A. Doonan, Esq.
                       /s/ Reneau J. Longoria, Esq.
                       John A. Doonan, Esq., Bar No. 3250
                       Reneau J. Longoria, Esq., Bar No. 5746
                       Attorneys for Plaintiff
                       Doonan, Graves & Longoria, LLC
                       100 Cummings Center, Suite 303C
                       Beverly, MA 01915
                       (978) 921-2670
                       JAD@dgandl.com
                       RJL@dgandl.com
